  EXHIBIT 10.4

 
MabVax Therapeutics Holdings, Inc.
11535 Sorrento Valley Rd., Suite 400
San Diego, CA 92121
Phone: (858) 259-9405
 
May 22, 2017                                                                    
       

 

 
 
 
Re: Letter Agreement
 
 
MabVax Therapeutics Holdings, Inc. (the “Company”) and the undersigned hereby
agree pursuant to this agreement (this “Letter Agreement”) that:
 
A.
 Inducement Shares
 
The undersigned, upon delivery to the Company of suitable evidence acceptable to
the Company of the undersigned’s investment in the Company’s August 2016 public
offering and an investment into the Company’s May 2017 public offering (the
“Offering”) of at least 50% of the undersigned’s August 2016 investment (the
“Minimum Required Investment”), shall be entitled to receive its pro rata share,
along with the other August 2016 investors who invested in the Offering, of 2.61
million shares of common stock (the “Inducement Common Shares”) provided,
however, that if the undersigned beneficially owns or as a result of any
purchases in the Offering or issuances of the Inducement Common Shares or
otherwise will beneficially own 5% or more of the common stock of the Company,
the undersigned may elect to receive shares of the Company’s preferred stock
containing “beneficial ownership blocker” provisions and a liquidation
preference equal to the par value thereof (the “Inducement Preferred Shares”
and, together with the Inducement Common Shares, the “Inducement Shares”) to be
issued by the Company convertible into the pro rata portion of the Inducement
Shares the undersigned would otherwise receive. The Company shall issue the
Inducement Shares as restricted securities, unless in the opinion of counsel to
the Company such shares are deemed to be registered under the Securities Act of
1933, as amended (the “Act”) and if not so registered shall within 30 days of
issuance file a registration statement under the Act with respect to the
Inducement Common Shares and the common stock underlying the Inducement
Preferred Shares, and shall issue such shares within five (5) business days of
closing of the Offering during which time the undersigned may instruct the
Company to issue Inducement Preferred Shares. No Inducement Shares shall be
required to be issued or issued to the undersigned if the undersigned, in
connection with the 2017 Offering, does not invest at least 50% of such
undersigned’s investment in the August 2016 Offering or does not hold on the
date of the Offering 100% of the shares of common stock or Series F Preferred
Stock acquired in the August 2016 offering.
 
 
In the event the undersigned elects to receive Inducement Preferred Shares, the
Inducement Preferred Shares shall be entitled to a per share preferential
payment equal to the par value of $0.01 per share. In the event of a
liquidation, dissolution or winding up of the Company, each share of Inducement
Preferred Shares will be entitled to a per share preferential payment equal to
the par value of $0.01 per share.
 
B.
Warrant Cancellation.
 
The undersigned, if the undersigned still owns 100% of the common stock or
preferred stock purchased in the August 2016 financing and invests the Minimum
Required Investment in the Offering, agrees to the cancellation of the warrants
issued to it in the August 2016 financing that are exercisable at prices of
$5.55 and $6.29.
 
C.
Warrant Amendment.
 
The undersigned, if the undersigned invested in the Company’s April 2015 private
offering, invested at least 25% of its original investment from the April 2015
private offering in the Offering and still hold 100% of its common stock or
Series E Preferred Stock from the April 2015 private offering, agrees to amend
the warrants issued to it in the April 2015 financing to lower the exercise
price from $11.10 per share to $2.00 per share and remove the cashless exercise
provision.
 
 
 

 
 
 
This Letter Agreement shall be governed by the laws of the state of New York,
without giving effect to any conflict of laws provision, and may not be amended
other than through a written agreement executed by the Company and the
undersigned.
 
 
 MabVax Therapeutics Holdings, Inc.
 
 
By: ________________________
Name:
Title:  
 
 
 
By:  ________________________
Name: 
Title:  
 
 
 
 
 
